UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2066



MICHAEL NWOSU,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-953-657)


Submitted:   May 31, 2006                  Decided:   June 16, 2006


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bokwe G. Mofor, Silver Spring, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, James A. Hunolt, Senior
Litigation Counsel, Karen G. Gregory, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Michael Nwosu, a native and citizen of Nigeria, petitions

for   review   of   an   order   of   the   Board   of   Immigration   Appeals

(“Board”) denying his motion to reconsider its prior order, which

adopted and affirmed the immigration judge’s denial of his requests

for asylum, withholding of removal, and protection under the

Convention Against Torture.           The Board’s prior order also denied

Nwosu’s motion to remand the case to the immigration judge.                We

have reviewed the record and the Board’s order and find that the

Board did not abuse its discretion in denying the motion to

reconsider. See 8 C.F.R. § 1003.2(a) (2006); Jean v. Gonzales, 435

F.3d 475, 481 (4th Cir. 2006).          Accordingly, we deny the petition

for review for the reasons stated by the Board.            See In Re: Nwosu,

No. A78-953-657 (B.I.A. Aug. 24, 2005).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                             PETITION DENIED




                                      - 2 -